Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to since the written description only implicitly or inherently discloses the structure, material, or acts for performing the function recited in a claim limitation invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Sixth Paragraph.
Specifically, Claims 1-5 and 8 contain elements "cleaning means”, "lift means”, "charging means”, "detection means”, and "guide means”, which are limitations that invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. Rather than clearly linking a specific scope of structural features related to the claim limitations, the written description only implicitly or inherently sets forth the corresponding structure, material, or acts that perform the claimed function.  Specifically, the specification states: “cleaning means configured to suck up dirt and the like on the floor surface”, "However, the configuration of the lift means is not especially limited.”, "the charger (charging means) 52 is not limited to the one where the first terminal 52B and the second terminal 52C are provided separately, and may be configured by an integral terminal member where these terminals are continuous”, "the configuration of the detection means is not limited”, and "the guide means is not limited to the one provided to the vacuum cleaner body and may be configured by a rolling portion or a sliding portion”,  Therefore, the Specification does not provide a clear boundary for the interpretation of the means 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Pursuant to 37 CFR 1.75(d)  and MPEP §§ 608.01(o) and 2181, applicant should:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph; or
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) Amend the written description of the specification such that it expressly recites the corresponding structure, material, or acts that perform the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) State on the record what corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5, and therefore dependent Claims 6-15, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for 

Claims 1-5, and 8, and therefore dependent Claims 6 and 7, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim elements "cleaning means”, "lift means”, "charging means”, "detection means”, and "guide means” are limitations that invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. The written description only implicitly or inherently sets forth the corresponding structure, material, or acts that perform the claimed function, however, the claim elements are not specifically and distinctly identified and tied to the specific structure, material, or acts perform the claimed function.  The Specification states “cleaning means configured to suck up dirt and the like on the floor surface”, "However, the configuration of the lift means is not especially limited.”, "the charger (charging means) 52 is not limited to the one where the first terminal 52B and the second terminal 52C are provided separately, and may be configured by an integral terminal member where these terminals are continuous”, "the configuration of the detection means is not limited”, and "the guide means is not limited to the one provided to the vacuum cleaner body and may be configured by a rolling portion or a sliding portion”.  Additionally the "cleaning means”, "lift means”, "charging means”, "detection means”, and "guide means” and therefore the specification does not allow the scope of the claims to be bounded.  Therefore, the scope of the claim is indefinite since it is not specifically bounded. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Applicant may:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph; or
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b)        Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a) ); or
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c)        State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.175(d)  and MPEP §§ 608.01(o) and 2181 . 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
As previously presented, the claim elements presented in Claims 1-5 and 8 cannot be properly interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the specification does not provide a clear boundary regarding the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  For the purpose of examination of Claims 1-5 and 8, 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, 4-6 and 8 are rejected under 35 U.S.C. 102(b) as being anticipated by Jang KR 2012-0084020 A (hereafter Jang).

Regarding Claim 1, Jang anticipates:
1. (Original) An autonomous vacuum cleaner (device comprising automatic cleaner 200 and mounting apparatus 100) capable of cleaning while travelling along a floor surface, comprising: 
a vacuum cleaner body (automatic cleaner 200) including a cleaning means configured to suck up dirt and the like on the floor surface (“automatic cleaner sucks and removes foreign substances on the bottom surface”); and 
a storage device (mounting apparatus 100) for storing the vacuum cleaner body during non-cleaning time (Figure 10), wherein 
the storage device includes: 
a latch (hook 122) configured to latch a part of one end side (with hook groove) of the vacuum cleaner body; and 
a lift means (lifting member 120 combined with driving motor 130 and driving force transmission unit 140) configured to raise and lower the latch, and 
the autonomous vacuum cleaner is configured to be capable of storing the vacuum cleaner body in a standing state (shown in Figure 10) where the vacuum cleaner body is hoisted and the one end side is oriented upward (shown in Figure 9), by causing the lift means to raise the latch latching the part of the vacuum cleaner body (shown in Figure 9).  

Regarding Claim 2, Jang anticipates:
2. (Original) The autonomous vacuum cleaner according to claim 1, wherein 
the storage device (mounting apparatus 100) includes a charging means (charging terminal 118) for charging the vacuum cleaner body (Figure 7), and 
the latch (hook 122) functions as a feeder terminal (the terminal part of the hook 122 (end or extremity) feeds the automatic cleaner 200 to be aligned and in contact with the charging terminal 118) to feed power from the charging means to the vacuum cleaner body (“The charging terminal 118 is for charging the cleaner 200. The charging terminal 118 is in contact with a contact terminal (not shown) provided on the bottom of the cleaner 200 when the cleaner 200 is completely mounted”).  

Regarding Claim 4, Jang anticipates:
4. (Currently Amended) The autonomous vacuum cleaner according to claim 1 
the storage device (mounting apparatus 100) includes a detection means (detection sensor 117) configured to detect whether or not the vacuum cleaner body (automatic cleaner 200) is at a predetermined hoistable position (“The detection sensor 117 determines whether the cleaner 200 is located at a predetermined position, substantially at a position that can be mounted by the elevating member 120”), and 
on the basis of the detection by the detection means, the lift means (lifting member 120 combined with driving motor 130 and driving force transmission unit 140) keeps the latch (hook 122) down at a retracted position (shown in Figure 7) until the vacuum cleaner body comes to the predetermined position, and raises the latch to the latch position upon the vacuum cleaner body coming to the predetermined position (“when the detection sensor 117 detects that the cleaner 200 is located at the mounting position, the driving motor 130 starts to rotate in the forward direction”).  

Regarding Claim 5, Jang anticipates:
5. (Currently Amended) The autonomous vacuum cleaner according to claim 1 

Regarding Claim 6, Jang anticipates:
6. (Currently Amended) The autonomous vacuum cleaner according to claim 1 until the vacuum cleaner body comes to the predetermined hoistable position (Figures 7-10).  

Regarding Claim 8, Jang anticipates:
8. (Currently Amended) The autonomous vacuum cleaner according to claim 1 vacuum cleaner body (automatic cleaner 200) and the storage device (mounting apparatus 100) is provided with a guide means (caster 201) configured to roll (caster will roll) or slide and guide the other end side of the vacuum cleaner body midway through the hoist (Figure 9).   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jang KR 2012-0084020 A (hereafter Jang).  

Regarding Claim 7, Jang teaches:
7. (Currently Amended) The autonomous vacuum cleaner according to claim 1 
the latch (hook 122) includes an extension piece (tip of hook 122, best shown in Figure 2) extending toward the vacuum cleaner body (Figures 1, 2, and 7), 
a latch recess recessed in an arc shape is formed in a top surface of the extension piece (middle of hook 122, best shown in Figure 2), and 
the part of the vacuum cleaner body (automatic cleaner 200) is provided with a latched member (hook groove (not shown)) formed into a columnar shape with a smaller diameter than that of the latch recess, the latched member being configured to be latched in the latch recess.

As shown in Figures 1, 2, and 7, Jang discloses a hook 122 formed with an arch shaped middle section and an upward projecting/extending tip. Jang discloses a hook groove (not shown) that is configured to interface with the hook 122 allow it to remain latched at a range of angular positions while it is lifted and stored as shown in Figures 7-10.  Jang does not disclose a drawing that shows the structure of the hook groove.   It would have been obvious to one with ordinary skill in the art at the time of the invention to shape the mating “hook groove” to fit inside the arc shape middle section of the hook 122 and then be cylindrically shaped about a pivot axis concentric to the arc to allow the hook to remain latched as it rotates as shown in Figures 7-10.  Therefore, it would have been obvious to modify the Jang device, if necessary, to form the cited latched member as a columnar shape (cylindrical) with a smaller diameter allowing it to fit into the arc shaped middle section of the hook 122 with the motivation to allow the hook to grab onto the latch member and maintain a secure connection throughout the angular range shown in Figures 7-10.

Allowable Subject Matter
Claims 4 is objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of mobile vacuum cleaners which are lifted for storage.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.